PER CURIAM.
This is an appeal from an order which confirmed the findings and recommendations of an arbitrator. Among other things, the order consisted of a money award for damages and for costs against appellant, Rosenthal, and against his firm, Rosenthal & Findler, P.A.
While we affirm the order in its entirety, we note that Rosenthal & Findler, P.A., was never a party to the underlying lawsuit, was not a signatory of the contract between appellant and appellee which permitted arbitration of the dispute in question, and was not a party in the arbitration proceedings. The order and the underlying award are therefore void as to it, and our affirmance is not intended to, and could not in any event, breathe life into them. On the other hand, for lack of a party with standing to raise the issue before this court, we are not inclined to correct the error here. We include this explanation only to point toward a future solution, recognizing that a simple “per curiam affirmed” might only compound the problem.
AFFIRMED.
HERSEY, STONE and GARRETT, JJ., concur.